Citation Nr: 1112647	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  03-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 and August 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying an evaluation in excess of 10 percent for a scar of a compound fracture of the distal right humerus, healed, with involvement of biceps muscle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5305.  In October 2002, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2003.

In May 2006, the Board remanded the Veteran's claim of entitlement to an increased rating for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 to the Appeals Management Center (AMC).  The Board also granted a separate 30 percent evaluation for the Veteran's right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of Diagnostic Code 5202, on the basis that the criteria under Diagnostic Code 5202 do not duplicate those provided by Diagnostic Code 5305.

In a December 2007 supplemental statement of the case (SSOC), the RO increased the Veteran's disability rating for right (major) distal humeral compound fracture residuals with biceps muscle involvement and scar residuals under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305 to 30 percent, effective May 29, 2002.

Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board again remanded the Veteran's claim in June 2008 and January 2010.  The January 2010 remand directed the AMC to contact the Veteran's representative to obtain an updated address for the Veteran and to associate any updated VA treatment records with the claims file.

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the January 2010 remand directives, as discussed more fully below.  As such, this matter must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2002, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

It does not appear that the AMC fully complied with the directives of the January 2010 Board remand.  Specifically, the claims file indicates that the AMC checked for an updated address in its computer system and sent a copy of the July 2009 SSOC to that address.  The letter was returned to the AMC by the United States Postal Service as the forwarding time had elapsed.  However, there is no indication in the claims file that the AMC attempted to contact the Veteran's representative or to contact the Veteran at his most recent phone number to obtain an updated address, as was directed in the January 2010 Board remand.  Additionally, there is no evidence in the claims file to indicate that the AMC attempted to obtain any updated  VA treatment records as was ordered by the Board.  In light of these deficiencies, this claim must be remanded in order to comply with the January 2010 Board remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Saginaw VA Medical Center, covering the period from May 6, 2006 to the present, should be obtained and added to the claims folder.  If there are no updated treatment records, this should be documented in the claims file.

2.  The AMC must contact the Veteran's representative and attempt to contact the Veteran at any phone numbers or other contact points of record, including any contact points available at the Saginaw VA Medical Center, in order to obtain the Veteran's current mailing address.  If the AMC obtains a current mailing address, a complete copy of the July 2009 supplemental statement of the case should be mailed to the Veteran at that address.  If the AMC is unable to obtain a current mailing address from the Veteran or his representative, the AMC must document what steps were taken to try to obtain an updated address and include that information in the claims file.  After the Veteran and his representative have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

